Name: Council Regulation (EEC) No 2999/79 of 20 December 1979 amending certain rates of customs duties for agricultural products, Regulation (EEC) No 950/68 on the Common Customs Tariff and Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  foodstuff;  agricultural policy
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 341/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2999/79 of 20 December 1979 amending certain rates of customs duties for agricultural products , Regulation (EEC) No 950/68 on the Common Customs Tariff and Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas experience has shown that fruit pulps have a natural sugar content of a higher level than that fixed at present; whereas, until the levels for these contents are brought up to date, provision should be made for not levying any additional duty on these products for sugar; Whereas the nomenclature of the Common Customs Tariff could be simplified by applying a single rate of autonomous customs duty for certain apples and pears falling within heading No 08.06 and for unmanufactured tobacco and tobacco refuse falling within heading No 24.01 ; whereas such an amendment could be carried out without harming the Community market, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by its Decision of 10 December 1979 the Council approved on behalf of the Community the conclusion of the multilateral Agreements resulting from the 1973 to 1979 multilateral trade negotiations ; HAS ADOPTED THIS REGULATION: Article 1 Whereas, having regard to the international rights and undertakings resulting for the Community from the approval of these Agreements , certain customs duties for agricultural products should be amended; whereas the applicable rates should be incorporated into the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (*), as last amended by Regulation (EEC) No 2917/79 (2); Whereas the Community has in the context of these Agreements also agreed that the additional duty on sugar contained in certain prepared or preserved fruits falling within heading No 20.06 of the Common Customs Tariff should be applied as a standard rate of 2 % of the customs value of the products ; whereas, to this end, Regulation (EEC) No 516/77 (3 ), as last amended by Regulation (EEC) No 1639/79 (4), should be amended; 1 . The conventional rates of duties for the products shown in Annex I shall be aligned on the level indicated in Annex I in the column 'conventional rate' in accordance with the timetable laid down in paragraphs 2 to 4 . 2 . The alignment for the products shown in Part I of Annex I shall take effect on 1 January 1980 . 3 . The alignment for the products shown in Part II of Annex I shall be implemented by equal annual reductions of 25 % of the difference between the 'existing rate' and the 'conventional rate'. The reductions shall take place on 1 January each year, the first reduction taking place on 1 January 1980. (*) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 2) OJ No L 329, 24 . 12 . 1979, p . 16 . ( 3 ) OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 4) OJ No L 192 , 31 . 7 . 1979, p . 3 . No L 341 /2 Official Journal of the European Communities 31 . 12 . 79 4 . The alignment for the products shown in Part III of Annex I shall be implemented by equal annual reductions of 12-5 % of the difference between the 'existing rate' and the ' conventional rate'. The intermediate rate shall be rounded to the nearest first decimal point. The rate so rounded may not exceed the intermediate rate, when not rounded, by more than 0-05 % . The reductions shall take place on 1 January each year, the first reduction taking place on 1 January 1980 . However, the reductions to be made from 1 January 1985 shall be implemented only if the Community so decides within the context of GATT. Article 2 2 . Article 2 (2 ) shall be replaced by the following : '2 . For 100 kilograms net of the imported product shown in Part II of Annex I , the import levy shall be equal to the difference between : ( a ) the average of the threshold prices for one kilogram of white sugar for each month of the quarter for which the difference is being determined, and (b ) the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, calculated for a period consisting of the first 15 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceding that month , this difference being multiplied by the figure for the product in question appearing in column 1 of Part II of Annex I. No levy shall be charged if the amount at (b) is higher than the amount at (a).' 3 . In Article 2 (6 ) and (7 ) the expression 'appearing in column I of Annex I ' shall be replaced by the expression 'appearing in column I of Part II of Annex I'. 4 . In Article 2 ( 8 ) the expression 'Annex I' and the expression ' column II of Annex I ' shall be replaced by the expressions 'Part II of Annex I ' and 'column II of Part II of Annex I' respectively . 5 . Annex I is replaced by the text shown in Annex II to this Regulation. Regulation (EEC) No 516/77 shall be amended as follows : 1 . In Article 2 the following paragraph la shall be added : ' la . Products shown in Part I of Annex I shall be considered as containing added sugar . The import levy for such products is 2 % ad valorem of the customs value. However, until 31 March 1980 the levy shall not be applicable to fruit pulps falling within subheading 20.06 B II a) of the Common Customs Tariff where evidence is adduced that their sugar content does not exceed , according to the type of fruit :  for bananas , pineapples and grapes , 22 % ,  for other fruit (including mixtures of fruit), 16 % .' 31 . 12 . 79 Official Journal of the European Communities No L 341/3 Article 3 1 . The rates of autonomous customs duties for apples and pears falling within subheadings 08.06 A II b ) and 08.06 B II b) of the Common Customs Tariff shall be as follows : CCT heading No Description Rate of autonomous duty (% ) 1 2 3 08.06 Apples, pears and quinces, fresh : A. Apples : II . Other : b ) From 1 January to 31 March 10 with a min . of 2-30 EUA per 100 kg net ( a) B. Pears : II . Other : b ) From 1 April to 15 July 10 with a min. of 2 EUA per 100 kg net (a) ( a ) In certain conditions a countervailing tax is provided for in addition to the customs dutv . 2 . The rate of customs duties for unmanufactured tobacco and tobacco refuse falling within heading No 24.01 of the Common Customs Tariff shall with effect from 1 January 1980 be as follows : Rate ot duty CCT heading No Description Autonomous °/o or levy (L) Conventional % 1 2 3 4 " 24.01 Unmanufactured tobacco ; tobacco refuse : A. Flue cured Virginia type and light air cured Burley type (including Burley hybrids ); light air cured Maryland type and fire cured tobacco (a) 30 with a min. of 29 EUA and a max. of 70 EUA per 1 00 .kg net 23 with a min. of 28 EUA and a max. of 30 EUA per 100 kg net B. Other 30 with a min. of 29 EUA and a max. of 70 EUA per 100 kg net 14 with a min. of 28 EUA and a max. of 70 EUA per 100 kg net a I ntr \ under this subheading is subject to conditions to be determined h \ tlic competent .uithorirics . No L 341/4 Official Journal of the European Communities 31 . 12 . 79 Article 4 The tariff nomenclature and the rate of customs duties resulting from the implementation of this Regulation shall be incorporated in the Common Customs Tariff. Article 5 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979 . For the Council The President J. TUNNEY 31 . 12 . 79 Official Journal of the European Communities No L 341/5 ANNEX I PART I CCT Rate of duty heading No Description Existing rate °/o Conventional rate % 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : B. Offals : II . Other ( than for the manufacture of pharmaceutical products): b) Of bovine animals : 1 . Livers 11 7 2 . Other 7 4 c) Of domestic swine : 1 . Heads and cuts of heads ; necks 9 4 2 . Feet and tails 9 4 3 . Kidneys 4 . Livers 9 11 4 7 5 . Hearts, tongues and lur^s 6 . Livers , hearts , tongues and lungs attached to the trachea and gullet 7 . Other 9 9 9 4 '4 4 ' 03.01 Fish, fresh ( live or dead), chilled or frozen : A. Freshwater fish : ex IV . Other :  Aquarium fish 8 Free 05.15 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or Chapter 3 , unfit for human consumption : ex B. Other :  Cochineals ; animal blood ; tendons and nerves ; parings and similar waste of raw hides or skins Free (a ) Free 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : E. Coconuts 2(a) 2 F. Cashew nuts 2-5 Free 08.12 Fruit, dried, other than that falling within heading Nos 08.01 to 08.05 inclusive : C. Prunes 16 12 ( a ) Autonomous rate of duty. No L 341/6 Official Journal of the European Communities 31 . 12 . 79 CCT Rate of duty heading No Description Existing rate % Conventional rate % 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : a ) Not freed of caffeine 7 5 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg 11-5 5 B. Other 9 Free 09.04 Pepper of the genus 'Piper'; pimento of the genus 'Capsicum' or the genus 'Pimenta': A. Neither crushed nor ground : I. Pepper : a ) For the industrial manufacture of essential oils or resinoids ( a ) 17 Free b ) Other 17 10 09.06 Cinnamon and cinnamon-tree flowers : A. Ground 13 10 B. Other 10 8 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : a ) Nutmeg 15 10 B. Crushed or ground : I. Nutmeg 18 12 II . Mace 12-5 8 III . Cardamoms 5 Free 09.09 Seeds of anise, badian, fennel , coriander, cumin , caraway and juniper : B. Crushed or ground : III . Other 10(b ) 10 09.10 Thyme, saffron and bay leaves ; other spices : F. Other spices, including the mixtures referred to in Note 1 (b ) to this Chapter : I. Neither crushed nor ground 20 (b ; 20 II . Crushed or ground : b) Other 25 ( b ) 25 ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) Autonomous rate of duty. 31 . 12 . 79 Official Journal of the European Communities No L 341/7 CCT Rate of duty heading No Description Existing rate % Conventional rate % . 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas 17(a ) 17 12.01 Oil seeds and oleaginous fruit, whole or broken : ex B. Other :  Groundnuts Free ( a ) Free 12.07 Plants and parts ( including seeds and fruit) of trees, bushes, shrubs, or other plants , being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or powdered : ex D. Other :  Cinchona bark, crushed or ground Free ( a ) Free  Quassia amara (wood and bark) 1 Free  Other, excluding cinchona bark, crushed or ground, Calabar beans, cubeb , coca leaves , other wood , roots and bark and mosses, lichens and algae 1-5 Free 18.01 Cocoa beans, whole or broken , raw or roasted 5-4 3 18 . 02 Cocoa shells , husks, skins and waste 5-4 3 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other (than nuts, roasted , in immediate packings): II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 3 . Mandarins ( including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 21 + ads 21 + 2 ads (!) 4 . Grapes 22 + ads 22 + 2 ads ( 1 ) 5 . Pineapples : aa ) With a sugar content exceeding 17 % by weight 22 + ads 22 + 2 ads (') 6 . Pears : aa ) With a sugar content exceeding 13 % by weight 20 + ads 20 + 2 ads ('  7 . Peaches and apricots : aa) With a sugar content exceeding 13 % by weight 22 + ads 22 + 2 ads (') ( a) Autonomous rate of duty. ( J ) The symbol *2 ads' indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % ad valorem of the customs value of the goods. No L 341 /8 Official Journal of the European Communities 31 . 12 . 79 Rate of duty CCT heading No Description Existing rate % Conventional rate % 20.06 (cont'd) 24 + ads 24 + ads 22 + ads 24 + ads 24 + ads 24 24 + ads 22 + ads 24 + 2 ads ( J ) 24 + 2 ads ( 1 ) 22 + 2 ads (') 22 + 2 ads ( J ) 24 + 2 ads ( x ) 22 24 + 2 ads ( ») 15 + 2 ads (*) B. II . b ) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 4 . Grapes 5 . Pineapples : aa) With a sugar content exceeding 19 % by weight 6 . Pears : aa) With a sugar content exceeding 15 % by weight 7. Peaches and apricots : aa) With a sugar content exceeding 15 % by weight :  Peaches  Apricots ex bb) Other :  Peaches 8 . Other fruits 9 . Mixtures of fruit : aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits Unmanufactured tobacco ; tobacco refuse : A. Tobacco of a value, per package, not less than 280 EUA per 100 kg net weight : I. Flue cured Virginia type and light air cured Burley type ( including Burley hybrids) ( a ) II . Other :  Light air cured Maryland type and fire cured tobacco (a )  Other * 24.01 23 with a min . of 28 EUA per 100 kg net and a max. of 30 EUA per 100 kg net 14 with a max. of 45 EUA per 100 kg net 15 with a max . of 70 EUA per 100 kg net 15 with a max. of 70 EUA per 100 kg net 14 with a min . of 28 EUA and a max. of 70 EUA per 100 kg net (*) The symbol '2 ads' indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % ad valorem of the customs value of the goods, ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 79 No L 341/9Official Journal of the European Communities CCT Rate of duty heading No Description Existing rate % Conventional rate % 24.01 (cont'd) B. Other :  Flue cured Virginia type and light air cured Burley type ( including Burley hybrids), light air cured Maryland type and fire cured tobacco (a ) 23 with a min . of 28 EUA and a max. of 33 EUA per 100 kg net 23 with a min . of 28 EUA and a max . of 30 EUA per 100 kg net  Other 23 with a min. of 28 EUA and a max. of 33 EUA per 100 kg net 14 with a min. of 28 EUA and a max. of 70 EUA per 100 kg net weight ( a- Entry under th ¢ subheading is subject to conditions to be determined by the competent authorities . No L 341/10 Official Journal of the European Communities 31 . 12 . 79 PART II CCT Rate of duty heading No Description Existing rate % Conventional rate % 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : a ) From 1 November to 14 July :  From 1 December to 21 January :  Of the variety Emperor (Vitis vinifera c.v .) ( a ) 18 (b ) 10 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) In certain conditions a countervailing tax is provided for in addition to the customs duty . 31 . 12 . 79 Official Journal of the European Communities No L 341/11 PART III CCT Rate of duty heading No Description Existing rate % Conventional rate % 01.06 Other live animals : A. Domestic rabbits 8 6 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat: 111 . Of swine: b ) Other 5 3 02.03 Poultry liver, fresh, chilled, frozen , salted or in brine : A. Fatty liver of goose or duck 5 3 B. Other 14 10 02.04 Other meat and edible meat, offals , fresh , chilled or frozen : A. Of domestic pigeons and domestic rabbits 11 10 B. Of game 5 3 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : A. Horsemeat, salted, in brine or dried 13 10 C. Other : I. Of bovine animals : b ) Offals 24 20 03.01 Fish , fresh ( live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidaie : b ) Salmon 4 2 II . Eels 5 3 B. Saltwater fish : I. Whole, headless or in pieces : h ) Cod (Gadus morrhua or Gadus callarÃ ­as): 1 . Fresh or chilled 15 12 2 . Frozen 15 12 II . Fillets : b ) Frozen : 4 . Of redfish (Sebastes marinus) 15 12 03.03 Crustaceans and molluscs, whether in shell or not , fresh ( live or dead); chilled , frozen , salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : II . Lobsters (Homarus spp): a ) Live b ) Other : 1 . Whole 10 13 8 8 No L 341 /12 Official Journal of the European Communities 31 . 12 . 79 rr~r Rate of duty heading No Description Existing rate Conventional rate 03.03 ( cont'd) A. II . b ) ex 2 . Other :  Frozen ex III . Crabs and freshwater crayfish :  Crabs of the species Paralithodes camchaticus, Chionoecetes spp and Callinectes sapidus 20 15 16 8 06.02 Other live plants , including trees, shrubs, bushes, roots , cuttings and slips : A. Unrooted cuttings and slips : II . Other 12 8 06.04 Foliage, branches and other parts (other than flowers or buds ) of trees , shrubs , bushes and other plants , and mosses, lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes, fresh , dried, dyed, bleached , impregnated or otherwise prepared : B. Other : II . Not further prepared than dried 8 4 07.01 Vegetables , fresh or chilled : A. Potatoes : I. Seed potatoes ( a ) 9 7 07.04 Dried , dehydrated or evaporated -vegetables , whole, cut, sliced, broken or in powder, but not further prepared : A. Onions 18 16 07.05 Dried leguminous vegetables , shelled , whether or not skinned or split : A. For sowing : I. Peas ( including chick peas) and beans (of the species Phaseolus ) B. Other : I. Peas (including chick peas) and beans ( of the species Phaseolus) 4-5 4-5 3 3 08.02 Citrus fruit, fresh or dried : D. Grapefruit 4 3 08.04 Grapes, fresh or dried : B. Dried 4 3 08.06 Apples , pears and quinces, fresh : A. Apples : II . Other : b ) From 1 January to 31 March 10 with a min . of 1-70 EUA per 100 kg net 8 with a min . of 2-30 FU.A per 100 kg net (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 79 Official Journal of the European Communities No L 341/13 CCT heading No Description Rate of duty Existing rate % Conventional rate 08.06 B. Pears : ( cont'd) II . Other : \ b ) From 1 April to 15 July 7 5 with a min. with a min. of 1-50 EUA of 2 00 EUA per 100 kg per 100 kg net net 08.07 Stone fruit, fresh : D. Plums : II . From 1 October to 30 June 10 8 08.08 Berries , fresh : ex F. Other :  Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 12 4 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex A. Strawberries , raspberries , blackcurrants :  Red currants ( fruit of the species Vaccinium myrtillus ), blackberries (brambleberries ), mulberries and cloudberries 18 - 15 B. Other :  Fruit of the species Vaccinium myrtilloides and Vaccinium - angu sti folium y 20 4  Other 20 18 12.02 Flours or meals of oil seeds or oleaginous fruit, non-defatted (excluding mustard flour): A. Of soya beans 8 7 12.03 Seeds , fruit and spores, of a kind used for sowing: C. Grass and other herbage seeds : I. Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris , Poa trivialis , Poa pratensis); rye grass (Lolium perenne, Lolium multiflorum); timothy grass ( Phleum pratense); red fescue (Festuca rubra ); cocksfoot grass (Dactylis glomerata ); bent grass (Agrostis ) 6 4 D. Flower seeds ; kohlrabi seeds (Brassica oleracea, caulorapa and ^gongylodes varieties ) 8 6 E. Other 10 7 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats ( including 'premier jus ') obtained from those unrendered fats : B. Other : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats ( including 'premier jus ') obtained from those fats 7 5 II . Unrendered fats of sheep ; rendered or solvent-extracted fats ( including 'premier jus ') obtained from those fats 7 5 III . Other 7 5 15.03 Lard stearin, oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : C. Other 12 10 No L 341 / 14 Official Journal of the European Communities 31 . 12 . 79 Rate of dutyCCT heading No Description Existing rate Conventional rate % /o 16.03 Meat extracts, meat juices and fish extracts , in immediate packings of a net capacity of: B. More than 1 kg but less than 20 kg 7 4 16.04 Prepared or preserved fish, including caviar and caviar substitutes : ex B. Salmonidae :  Salmon 7 5-5 17.02 Other sugars in solid form; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : C. Maple sugar and syrup : II . Other 20 10 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : ex B. Other, excluding cucumbers and gherkins 22 20 20.05 Jams, fruit jellies , marmalades, fruit pt ,:,, and fruit pastes , being cooked preparations, whether or not containing added sugar : B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 27 + ads 27 + ads 25 + ads 25 + ads C. Other : I. With a sugar content exceeding 30 % by weight : a ) Plum puree and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing (a ) 30 + ads 28 + ads 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : A. Nuts ( including ground-nuts), roasted, in immediate packings of a net capacity : 15 17 14 16 I. Of more than 1 kg II . Of 1 kg or less B. Other : I. Containing added spirit : ex a ) Ginger :  Of an actual alcoholic strength by mass not exceeding 11-85 % mas 32 20 ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 79 Official Journal of the European Communities No L 341/15 CCT heading No Rate of duty Description Existing rate % Conventional rate 20.06 B. I. d ) Peaches , pears and apricots , in immediate packings of a net (cont'd) capacity : 1 . Of more than 1 kg : ex aa) With a sugar content exceeding 13 % by weight :  Of an actual alcoholic strength by mass not exceeding 11-85 % mas 32 30 + L + 2 ads (*) bb) Other :  Of an actual alcoholic strength by mass not exceeding 11-85 % mas 32 30 e) Other fruits : ex 1 . With a sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 11-85 % mas 32 30 + L + 2 ads i 1 ) ex 2 . Other :  Of an actual alcoholic strength by mass not exceeding 1 1-85 % mas 32 30 f) Mixtures of fruit : ex 1 . With a sugar content exceeding 9 % by weight :  Of an actual alcoholic strength by mass not exceeding 11-85 % mas 32 30 + L + 2 ads ( ») ex 2 . Other :  Of an actual alcoholic strength by mass not exceeding 1 1-85 % mas 32 30 II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 2 . Grapefruit segments 20 17 + ads + 2 ads H 8 . Other fruits 22 20 + ads + 2 ads i 1 ) 9 . Mixtures of fruit : aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 21 20 + ads + 2 ads ( l ) bb) Other 22 20 + ads + 2 ads (') b ) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 20 17 + ads + 2 ads i 1 ) 3 . Mandarins ( including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 22 20 + ads + 2 ads (' 9 . Mixtures of fruit ·. bb ) Other 24 22 + ads + 2 ads (') C 1 The svmbo! '1 ads ' indicates that the applicable rate * »f the additional dutv on sugar is lived at a standard rate ot 1 . id ra /&lt; »rcw ot the customs \ aluc ot the £oods . No L 341 / 16 Official Journal of the European Communities 31 . 12 . 79 ANNEX 11 'ANNEX I PART 1 CCT heading No Description 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : d ) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg: aa ) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas f) Mixtures of fruit : 1 . With a sugar content exceeding 9 "., by weight : aa ) Of an alcoholic strength by mass not exceeding 11-85 % mas II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 2 . Grapefruit segments 3 . Mandarins ( including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 4 . Grapes 5 . Pineapples : aa) With a sugar content exceeding 17 % by weight 6 . Pears : aa) With a sugar content exceeding 13 % by weight 7 . Peaches and apricots : aa ) With a sugar content exceeding 13 % by weight 8 . Other fruits 9 . Mixtures of fruit b ) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins ( including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 4 . Grapes 5 . Pineapples : aa ) With a sugar content exceeding 19 % by weight 6 . Pears : aa) With a sugar content exceeding 15 % by weight 7 . Peaches and apricots : aa) With a sugar content exceeding 15 % by weight 8 . Other fruits 9 . Mixtures of fruit 31 . 12 . 79 Official Journal of the European Communities No L 341/ 17 PART II CCT heading Description ( 1 ) (2 ) No 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight 20 13 20.04 Fruit, fruit-peel and parts of plants , preserved by sugar (drained, glacÃ © or crystallized): B. Other : I. With a sugar content exceeding 1 3 % by weight 57 13 20.05 Jams, fruit jellies , marmalades, fruit purÃ ©e and fruit pastes , being cooked preparations, whether or not containing added sugar : A. Chestnut purÃ ©e and paste : I. With a sugar content exceeding 13 % by weight 47 13 B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight 55 13 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 10 13 C. Other : I. With a sugar content exceeding 30 % by weight : b ) Other 55 13 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 10 13 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirits : B. Other : I. Containing added spirit : b ) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 17 % by weight 6 13 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19 % by weight 6 13 d ) Peaches, pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 13 % by weight : 22 . Other 10 9 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15 % by weight 10 9 e) Other fruits : 1 . With a sugar content exceeding 9 ',' » by weight : bb ) Other 10 9 f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : V bb) Other 10 9 No L 341/18 Official Journal of the European Communities 31 . 12 . 79 CCT heading No Description (D ( 2 ) 20.07 Fruit juices (including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1-33 at 15 °C : II . Apple and pear juice ; mixtures of apple and pear juice : b ) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight :  Apple juice  Pear juice and mixtures of apple and pear juice 49 49 11 13 III . Other : b ) Of a value not exceeding 30 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight :  Lemon juice and tomato juice  Other fruit and vegetable juices including mixtures of juices 49 49 3 13 B. Of a specific gravity of 1-33 or less at 15 °C : I. Grape, apple and pear juice ( including grape must); mixtures of apple and pear juice : b ) Of a value of 18 EUA or less per 100 kg net weight : 2 . Apple juice : aa) With an added 1 sugar content exceeding 30 % by weight 49 11 3 . Pear juice : aa) With an added sugar content exceeding 30 % by weight 49 13 4 . Mixtures of apple and pear juice : aa ) With an added sugar content exceeding 30 % by weight 49 13 II . Other : b ) Of a value of 30 EUA or less per 100 kg net weight : 1 . Orange juice : aa ) With an added sugar content exceeding 30 % by weight 49 13 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight 49 13 3 . Lemon juice : aa ) With an added sugar content exceeding 30 % by weight 49 3 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight 49 13 5 . Pineapple juice : aa ) With an added sugar content exceeding 30 % by weight 49 13 6 . Tomato juice : aa) With an added sugar content exceeding 30 % by weight 49 3 31 . 12 . 79 Official Journal of the European Communities No L 341/ 19 CCT heading Description 1 m No 20.07 B. II . 7 . Other fruit and vegetable juices : ( com a) aa) With an added sugar content exceeding 30 % by weight 49 13 8 . Mixtures : aa ) Of citrus fruit juices and pineapple juice : 11 . With an added sugar content exceeding 30 % by weight 49 13 bb ) Other : 11 . With an added sugar content exceeding 30 % by weight 49 13 '